Timlin, J.
(dissenting). The order dissolving the temporary injunction and permitting the defendant Hill “to cut and sell any or all of the timber upon said land or otherwise dispose of the same as he may see fit, upon filing in this court an undertaking with sufficient sureties, to be approved by the judge of this court, in the sum of seven thousand five hundred dollars ($7,500), conditioned,” etc., was dated July 22, 1898. The sale of the timber to Akeley and Sprague under this permission and after the undertaking was given *203was on February 13, 1900. Tbe final judgment in the action of McCord against Hill was July 10, 1902. The timber was sold, cut, and removed in the meantime.
Akeley and Sprague are held by the majority opinion as trespassers, and judgment in tort goes against .them for $10,700 with four years’ interest, because they purchased under this order or permission and took away the timber so purchased. The order dissolving the temporary injunction on this condition was an appealable order, but the plaintiff took no appeal therefrom. The decision holding the purchasers Akeley and Sprague liable as trespassers for doing that which the court permitted them to do seems to me to be neither good law nor good morals. The -attempt is made to justify it because the same court in its final judgment in the same cause has repudiated or ignored its order of July 22, 1898, and the contract obligations growing out of and based upon the same. I think the whole record, including the order of July 22, 1898, the bond given by the defendant thereunder, and the sale, should be considered together with the final decree. The practice of vacating a temporary injunction upon the defendant giving bond is somewhat novel, although it is said the jurisdiction of equity in this respect is fairly well established. 2 High, Inj. (4th ed.) §§ 1497, 1498; Northern Pac. P. Co. v. St. Paul, M. & M. R. Co. 4 Fed. 688, and cases in Shepard’s Annotations; Sobey v. Thomas, 37 Wis. 568. It is said in State ex rel. Bell v. Houston, 36 La. Ann. 886, that dissolution of an injunction on bond amounts to authority to do the prohibited act. See, also, State ex rel. Yale v. Duffel, 41 La. Ann. 516, 6 South. 512. The time at my disposal will not permit me to thoroughly investigate this question. The nearest analogy in law to this injunction bond which occurs to me is the redelivery bond in replevin. In that action the title to property is in question, but the redelivery bond authorizes the person giving it to sell the property and the purchaser from him gets a *204good title. Stewart v. Wolf (Pa.) 7 Atl. 165, and cases; Rockey v. Burkhalter, 68 Pa. St. 221; Briggs I. Co. v. North Adams I. Co. 12 Cush. 114.
MaRshall, J., took no part